Citation Nr: 9933983	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected lumbar myositis.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel



INTRODUCTION


The veteran served on active duty from May 1954 until May 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected lumbar myositis, which is currently 
evaluated as 20 percent disabling.

The Board finds that the veteran's current claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  This finding is predicated upon the 
veteran's assertions that his myositis disorder reflects a 
greater disability picture than currently assessed.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Once a claim 
is well grounded, as here, VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim.  See 38 U.S.C.A. § 5107.

The veteran and his representative have raised raise the 
issue of entitlement to service connection for arthritis of 
the lower back based on new and material evidence.  By way of 
background, service connection was granted for a left knee 
disability in March 1986.  X-rays of the veteran's low back 
in May 1987 revealed degenerative changes, and arthritis was 
diagnosed.  In April 1988, the veteran filed a claim for 
entitlement to service connection for a lower back 
disability, diagnosed as arthritis, as secondary to his 
service-connected left knee disability.  A July 1988 VA 
examination report attributed the veteran's lower back 
arthritis to the aging process.  In September 1988, the RO 
denied the veteran's claim because the evidence did not show 
that his lower back disability was secondary to his service-
connected knee disability.  

Subsequent medical evidence of record indicates that the 
veteran's lower back problem could be aggravated by his 
service-connected knee disability.  In July 1995, a VA 
examiner stated, "In relation to the knee regarding the low 
back, certainly the low back has arthritic changes and the 
knee does not cause the arthritic back.  However, the 
arthritic problem and the discomfort could be aggravated by 
the knee."  Similarly, in January 1998, a VA examiner 
consulted with several orthopedic doctors who stated that 
"the arthritic problems involving his low back could be 
aggravated by his knee condition" and "his back problem may 
be secondary to his knee condition."  

In VA form 646, the veteran's representative indicated that 
the arthritis of the veteran's lower back could be related to 
the veteran's service-connected knee disability, and 
concluded that disability benefits appeared warranted for the 
veteran's arthritic condition.  Moreover, in the October 1999 
informal hearing presentation, the veteran's representative 
contended that the inferred issue of entitlement to service 
connection for arthritis of the lower back should be 
adjudicated, citing Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  

The Board notes that the July 1995 and July 1998 VA medical 
reports arguably constitute new and material evidence 
sufficient to reopen the veteran's claim regarding the issue 
of entitlement to service connection for arthritis of the 
lower back.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).  This issue is referred to the RO for appropriate 
action.

Lumbar myositis was initially diagnosed in January 1995, and 
service connection was granted for that disability later the 
same month.  A 10 percent disability rating was assigned; the 
disability rating was increased to 20 percent in the March 
1998 rating decision which is the subject of this appeal.

In the opinion of the Board, the issue of entitlement to an 
evaluation in excess of the currently assigned 20 percent for 
service-connected lumbar myositis cannot be decided until the 
issue of entitlement to service connection for arthritis of 
the lower back is adjudicated by the RO.  The medical 
evidence of record describes symptomatology related to the 
veteran's back.  However, at this juncture it is not possible 
to determine which of the veteran's symptoms are caused by 
the service-connected lumbar myositis and which are caused by 
the currently non service-connected arthritis.

As such, Board finds that the claim regarding service 
connection for arthritis of the lower back is inextricably 
intertwined with the current appeal regarding an increased 
rating for lumbar myositis.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) ("the Court") 
has held that all issues "inextricably intertwined" with the 
issue certified for appeal are to be identified and developed 
prior to appellate review.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 

Accordingly, the Board is REMANDING this case for the 
following reasons:

The RO should adjudicate the issue of 
entitlement to service connection for 
arthritis of the lower back, to include 
the question of whether on new and 
material evidence has been submitted 
since the prior final rating decision.  
Whether or not service connection is 
granted as to that issue, the RO should 
take into consideration pathology related 
to the arthritis of the veteran's lower 
back in assigning an appropriate 
disability rating for the service-
connected lumbar myositis.  If, in the 
opinion of the RO, a clarifying physical 
examination is required, one should be 
scheduled.

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


